Case 2:17-cv-02651-GMN-EJY Document 53-15 Filed 09/24/19 Page 1 of 4




                     EXHIBIT N
                     1
           April 12, 2019 Email and Attachment from
               Christopher Austin to Ronald Green
            Case 2:17-cv-02651-GMN-EJY Document 53-15 Filed 09/24/19 Page 2 of 4


  From:    F. Christopher Austin caustin@weidemiller.com
Subject:   Switch v. MTech: Keywords
   Date:   April 12, 2019 at 3:08 PM
     To:   Ron Green rdg@randazza.com


       Ron:

       Here is our list of keywords for the data search.

       All get you a list of misappropriated trade secrets shortly.

       Have you been able to conﬁrm that with my execu?on of any NDA your client requests, I will be
       given access to all documents resul?ng from the search of agreed upon keywords, so we do not
       have to reach the issue of Switch limi?ng its agreement to pay for the OpenText search if its
       counsel is not permiHed to review all such search results?

       Chris

       F. Christopher Austin
       Weide & Miller, Ltd.
       10655 Park Run Drive
       Suite 100
       Las Vegas NV 89144
       702.610.9094 Mobile
       702.382.4804 Office
       702.382.4805 Fax
       caustin@weidemiller.com | www.weidemiller.com

       This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
       applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient,
       you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
       received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and
       destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
       (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
       promote, recommend or market any tax-related matter addressed herein.




            fca-w-0850-
           SWITC…h.docx
    Case 2:17-cv-02651-GMN-EJY Document 53-15 Filed 09/24/19 Page 3 of 4



                                            SWITCH v. FAIRFAX

                                             Keyword Search



Time Window

          August 6, 2015 to Present [or narrow to date of Aligned construction]


Persons of interest

    1.    Rob Roy
    2.    Neal Dowling
    3.    Tim Griffin
    4.    Yoonik Kim
    5.    Andrew Schaap
    6.     Jakob Carnemark
    7.    Thomas Doherty
    8.    John Petralia
    9.    Rejendran Avandaippan
    10.    John Greenwood
    11.   Tom Blair
    12.   Kirk Offel
    13.   Anubhav Raj
    14.
    15.

Corporations/Entities

    16.   Switch
    17.   Aligned
    18.   MTech
    19.   Inertech

Topics

    20.   T-SCIF
    21.   SCIF
    22.   Heat shield
    23.   Thermal separate compartment
    24.   Hot aisle containment
    25.   Containment Rows
    26.   Plenum path
    27.   Power spine
    28.   NAP
    29.   Co-location
    30.   Customer pod
    Case 2:17-cv-02651-GMN-EJY Document 53-15 Filed 09/24/19 Page 4 of 4



   31.   HVAC
   32.   NDA and any other term
   33.   Non-disclosure agreement and any other term
   34.   Confidential and any other term
   35.   Aligned
   36.   Power Usage Effectiveness or PUE and 1.5
   37.   Power Usage Effectiveness or PUE and 50 or 50 KW
   38.   US Pat 8072780
   39.   US Pat 8523643
   40.   US Pat 9198331
   41.   US Pat 9622389
   42.   Air handling
   43.   Integrated wiring system
   44.   [terms specific to patents issuing post Aligned construction]
   45.   [terms specific to describing the T-SCIF]
   46.   [terms specific to describing the power spine]
   47.   [terms specific to describing the use of exterior cooling systems]
   48.   [terms specific to describing the heat management process of the T-SCIF]
   49.   [terms specific to describing the redundant power management system]

Format

   50.   Email and attachments
   51.   Text
   52.   Telephone records
   53.   Voicemail
   54.   Memoranda
   55.   Reports
   56.   Spreadsheets
   57.   Presentations (PowerPoint, etc.)
   58.   Calendars
   59.   Marketing/promotional material
   60.   Blue prints
   61.   Contracts
   62.   Orders
   63.   Invoices
   64.   Meeting agenda and minutes
   65.   Video
   66.   Photographs
   67.   Blog posts
   68.
